Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   US 8,034,368 (12/058,298) was filed 3/28/08 and issued 10/11/11.  Receipt of the 7.5/8 year maintenance fee is confirmed 11/6/19.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,034,368 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Non-Compliant Amendment
The amendment filed 10/13/22 proposes amendments to claims 24-28 and 34-41 (claims 29-33 are canceled) that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required.  In particular, claims 24-28 and 34-41 are (New) and should be completely underlined.
All rejections not reiterated herein are withdrawn in view of Patent Owner’s 10/13/22 response and amendment.  In view of Patent Owner’s amendment limiting the claims to consisting of language, the 103 rejection of record has been modified for simplicity.  The Office Action has therefore been made Non-Final. 
Cited Documents
US 7,119,062, Ray Alvis et al., Oct. 10, 2006, Methods and Compositions for Improved Articular Surgery using Collagen (Ray Alvis).

US 4,412,947, Cioca, Nov. 1, 1983, Collagen Sponge (Cioca ‘947). 

US 3,939,831 Cioca et a., Feb. 24, 1976, Process for preparing Medicinal Dressings (Cioca ‘831).

Stemberger et al., Local Treatment of Bone and Soft Tissue Infections with the Collagen-gentamicin Sponge, Eur. J. Surg., S587, pp. 17-26, 1997 (Stemberger).

Goldstein et al.,  Preventing Postoperative Pain by Local Anesthetic Instillation After Laparoscopic Gynecologic Surgery: A Placebo-Controlled Comparison of Bupivacaiane and Ropivacaine, Anesth. Analg., 91:403-407, 2000 (Goldstein).

Ng et al., The analgesic effects of intraperitoneal and incisional bupivacaine with epinephrine after total abdominal hysterectomy, Anesth. Analg., 95:158-62, 2002 (Ng).

Bupivacaine FDA prescribing information from Drugs.com, 3/2/17.

Bupivacaine, PubChem, 3/2/17.

All references were previously made of record within the prosecution history.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.	
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-28 and 34-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray Alvis in view of Cioca ‘947, Cioca ‘831, Stemberger, Goldstein, Ng and the Bupivacaine FDA prescribing information from Drugs.com and Bupivacaine, PubChem.	
24. (New) A collagen sponge consisting of
(a) a porous matrix of about 3.6 to about 8.0 mg/cm3 fibrillar Type I collagen, and
(b) a drug, wherein the drug is substantially homogeneously dispersed in the collagen sponge; and 
wherein the drug is bupivacaine, or a pharmaceutically acceptable salt thereof, and 
wherein the drug is present in an amount sufficient to provide a duration of local anesthesia which lasts for at least about one day following implantation at a surgical site, and provides post-surgical analgesia-sparing effect.

The claimed invention is directed to a composition taught by Alvis.  In particular, collagen compositions and devices for the controlled release of pharmaceutical agents including particularly gel formulations for use as implants, incisional and/or surgical devices, particularly in articular surgery, and which provides controlled release drug delivery of anesthetics or analgesics, particularly bupivacaine ranging 4-30 mg/ml for reducing pain (Abstract, 3:45-6:12, 8:5-8, 11:9-12:65, 14:11-59, Examples 1-4, Fig 1-3).  Alvis particularly teaches an aqueous dispersion consisting essentially of insoluble non-crosslinked type I fibrillary atelopeptide collagen and bupivacaine, where the composition is administered intraarticularly or along an incision before, during or after a surgical procedure, particularly via catheter injection (10:42-65).  Regarding the dispersion, the term refers to a liquid suspension of insoluble material in which the insoluble solid material cannot be separated (formed into a pellet) from the liquid by centrifugation.  Alvis’s Example 1 formulations (col. 15-16) and Experiments A-B consist of collagen and bupivacaine, see also Table 1.  The bovine skin collagen was obtained from McGhan Medical (Santa Barbara, CA) and is noted to be purified and requires only mixing with the pharmaceutical agent (Example 1).   Collagen is notably preferred in the device as it remains intact in joints for up to 8 weeks, is safe for in vivo use and promotes the slow release of pharmaceutical agents over time (11:48-12:65).  The incision(s) may be associated with abdominal surgery such as cesarean birth, hysterectomy, hernia repair, breast surgery, spinal operation or podiatry procedures or may be administered to a joint as with arthroscopy, joint replacement, arthrotomy, implantation of chondrocytes or cartilage, and arthroplasty (4:4-5:65, 9:43-58, 13:48-14:3, Examples 1-4, claims).  Exemplified is collagen gel 65 mg/ml dispersion of type I bovine collagen with bupivacaine 0.75%, amongst others (Example 1).  Regarding the mg/ml recitations, the collagen is type I fibrillary collagen from bovine skin ranging 3-100 to 16-28 mg/ml (Alvis 3:1-2, 3:45-5:44, 6:33-45, 8:32-35, 9:59-10:7, Examples 1-4) prepared by vacuum drying (15:29-31) with a collagen to pharmaceutical agent ratio ranging from 0.5:1 to about 50:1 or about 1:1 to about 5:1 or about 1:1, or in amounts within the recited mg/ml (cm3) range including for example of 3-100 mg/ml collagen and  4-10 mg/ml bupivacaine (5:49:54, 14:43-50 and claims 1-98).
The preamble of the claimed invention however recites that the structure is of a collagen sponge, which Alvis does not explicitly teach.  Prior to the invention by applicant however, the skilled artisan well recognized art standard collagen drug compositions in the structural form of a collagen drug sponge, particularly for use as surgical wound dressings and pharmaceutical drug delivery which were routinely prepared by drying, freeze drying and/or lyophilizing such collagen drug dispersions.
In particular, Cioca ‘947 teaches collagen sponges as porous collagen sheet materials comprised of insoluble particulate collagen fibrils (2:61-65) made via suspension in a weak aqueous organic solution while maintaining the collagen in particulate form (Abstract) and being derived from bovine (cattle) hide (2:8-23, Example 1), thereby being recognized as corresponding to type I fibrillar collagen consistent with the ‘368 patent art cited herein teaching bovine skin as a primary source of type I fibrillary collagen.  The suspension is subsequently freeze-dried/lyophilized to form the sponge, which is described as a sheet material useful as a wound dressing, burn dressing, hemostatic sheet or the like 0.005 gr/cm3 with thickness 5 mm. (Abstract, Example 1, col. 1-6, claims).  The collagen is in substantially pure form (‘947 1:66) and useful as medicinal wound dressing, compatible with most medications, in which antibiotics and the like are dispersed for healing (1:47-50, 3:23-24). 
Cioca ’831 and Stemberger further exemplify the Cioca ‘947 type I collagen sponge (cattle hide/skin) with a drug for drug delivery (Cioca ‘831 Example 1, Stemberger pp. 18-23).  The collagen sponge is prepared by freeze drying a collagen/drug dispersion, homogeneous (poly)dispersion (Cioca ‘831 2:52-56), particularly consisting of collagen, antibiotics and/or steroids, or one or more agents for promoting healing (Cioca ‘831 2:1-4:6).  Cioca ‘831 Examples II-IV contain tetracycline, hydrocortisone or both drug agents.  Stemberger further exemplifies a collagen-gentamicin sponge (Stemberger pp. 17-23) and also notes the biocompatibility, biodegradability and use of such sponges particularly for drug delivery and in surgery (pp. 18-20, 22-23).  
One of skill in the art at the time of the invention would have been motivated to dry, freeze-dry and/or lyophilize the Alvis collagen bupivacaine dispersion which is consistent with the claims to formulate a collagen drug sponge particularly as a surgical wound dressing and for analgesic/anesthetic drug delivery at a surgical incision site, i.e., along an incision as taught by Cioca ‘947, Cioca ‘831 and Stemberger.  Stemberger in particular notes additional advantages provided by collagen sponge formulation, particularly localized application at the target/surgical site (p. 17) thereby also reducing systemic toxicity (p. 18-23), the biocompatibility of collagen in promoting healing, the biodegradability of collagen obviating the need for removal, it’s cheap affordability and ease in preparation (pp. 18-23).  One of skill in the art would have an expectation of success given the art standard procedure for sponge formation requiring only the further step of drying, freeze-drying and/or lyophilization of the Alvis collagen bupivacaine dispersion as well as the cumulative teachings of the cited references in achieving pharmaceutical effect as a collagen drug sponge matrix.
Regarding the final wherein clause specifying the amount of bupivacaine drug, the recitation is not to an amount but to an effect achieved in a subject upon implantation at a surgical site, i.e., an amount sufficient to provide post-surgical analgesia-sparing effect in the subject.  This amount is not distinguished from the amount of bupivacaine taught in Alvis which was already recognized to provide analgesic/anesthetic effect within the recited range.  In addition, bupivacaine at the same amounts (20 ml 0.5% ) 5 mg/ml (100 mg)) and (50 ml 0.25%) 2.5 mg/ml (125 mg)) were already prior recognized to provide such morphine sparing effect post-surgery, i.e., (Goldstein et al.,  Anesth. Analg., 91:403-407, 2000), particularly Methods, Results, Discussion, pp. 404-406 and (Ng et al., Anesth. Analg., 95:158-62, 2002), particularly Methods, Results, Discussion, pp. 158-161.
Further regarding the matrix volume ratios recited in claims 24-28 and 34- 41, these recitations are a function of the amount of collagen, drug and lyophilization procedure taught in the prior art which forms a type I fibrillary collagen drug sponge matrix.  
These quantities either fall within and/or overlap the same ranges, amounts and proportions, thereby rendering the recitations obvious to one of skill in the art.  The guidance in the prior art of Ray Alvis and Ditizio suggests that such collagen/bupivacaine quantities are a matter of routine optimization, see MPEP 2144.05.
Further regarding the recitations specifically directed to the surface area and volume dimensions of the collagen sponges (claims 25-28, 30-33, 35-38), such changes solely in size and shape are not distinguishing absent evidence to the contrary, see MPEP 2144.04.  The prior art of Cioca ‘831, ‘947, and Stemberger teach collagen sponges made as early as 1983, and also support the use of collagen sponges for drug delivery.  Cioca teaches collagen sponges preferably with a bulk density of 0.005 to 0.0065 gr/cm3, and a preferred thickness of 5 to 7 millimeters (3:1-4, Example II), which roughly corresponds to the surface area and volume of sponges similarly made within the ‘368 patent and claimed.  The sponges of Cioca were charged to a tray having a thickness of 10 millimeters and dimensions of 20x20 cm (Example II).  The Cioca and Stemberger sponges are further made via drug dispersion in collagen followed by lyophilization.  
Regarding the explicit recitation of bupivacaine hydrochloride (claims 34-38 and 40-41), the attached Bupivacaine web pages from Drugs.com and PubChem evidence that bupivacaine hydrochloride was the preferred form for pharmaceutical use.  
Moreover, to the extent that the sponge/film dimensions, surface area and/or volume may direct the dosing of drug desired, such determinations of drug concentration, surface area and/or volume were well within the skill of the artisan at the time of the invention (Ray Alvis, Ditizio, Bupivacaine, FDA prescribing information from Drugs.com and Bupivacaine, PubChem).  
Further regarding the bupivacaine dose (claims 34-41), Alvis teaches Bupivacaine dosing (col. 4-6, Example 1-4), amounts of 4-10 mg/ml, 4-30 mg/ml, 10-100 mg/ml (etc., claims 1-96) also noting bupivacaine’s half-life of approximately 3.5 hours, maximum doses of 400 mg/24 hr. period, as well as the observance of seizures at doses of 4.4 mg/kg (col. 14).  The FDA prescribing information from Drugs.com and Bupivacaine, PubChem further teach substantial dosage guidance so as to minimize adverse effect, and Goldstein and Ng teach 100 or 125 mg (5 or 2.5 mg/ml) for analgesia-sparing effect.  Accordingly, such recitations are rendered obvious to one of skill in the art by the guidance within Alvis, Goldstein, Ng, the FDA prescribing information from Drugs.com and Bupivacaine, PubChem.

Response to Argument
Patent Owner’s response filed 10/13/22 has been fully considered but is not persuasive.  It is noted that in view of Patent Owner’s arguments limiting the claims to consisting of type I fibrillary collagen and bupivacaine, that the rejection has been simplified to remove the additional references of Ditizio and Friess which include additional components, but still evidence sponges for analgesic treatment.
Regarding the 103 rejection of record, Patent Owner argues (p. 6) that the rejection does not address the new limitation of, “the drug is present in an amount sufficient to provide a duration of local anesthesia which lasts for at least about one day following implantation as a surgical site and provides post-surgical analgesia sparing effect.”  In contrast however, the rejection establishes via the teachings of Ray Alvis, Goldstein and Ng that the bupivacaine amount was recognized to meet this limitation even though the claim does not require such implantation or effect.  Further the amount is within the same range recited, and Patent Owner has not shown evidence that this same amount does not have such effect. 
Patent Owner argues (pp. 6-7) that the proposed modification of Ray Alvis would render it unsatisfactory for its intended purpose, and that administration of a solid formulation cannot be administered to a joint, with reference to MPEP 2143.01.V.  The proposed modification is lyophilization to a sponge which is argued to change the principle of operation and render it unsatisfactory for introduction via catheter, cannula or injection, particularly into a joint.  
The principle of operation of Ray Alvis however is the same, i.e., to provide analgesia, and it is not limited to introduction via catheter, canula or injection intrarticularly.  Alvis teaches an aqueous collagen dispersion introduced, “in a joint or along an incision,” (4:61-62), “to a patient’s incision(s) (4:36, 48, 9:40, ),” and “into the joint by any means that results in the collagen composition being inserted intraarticularly,” although catheter is preferred (6:13-21).  Alvis also defines the term administer to encompass introduction, “into a joint or along an incision by whatever means, including but not limited to: via a catheter, or cannula or via injection (8:5-8).”   Moreover, Ray Alvis provides the bupivacaine particularly via type I fibrillary collagen inserted intraarticularly, at the surgical site or along an incision for pain relief.  
The prior art of Cioca ‘831, ‘947 and Stemberger also already taught such drug delivery via type I fibrillary collagen with the modification of lyophilization of an aqueous dispersion to a sponge for the same purpose of drug delivery (Cioca ‘831, ‘947, and Stemberger). Thus, the modification does not change the principle of operation or render the composition unsatisfactory for the same use which includes along an incision.  Further, while no longer relied upon for rejection, Ditizio (of record) also evidence analgesic sponge administration for pain relief.    
Patent Owner argues (pp. 8-9) that the artisan would not have found it obvious to include bupivacaine in the sponges of Cioca ‘947, ‘831 or Stemberger, as there would be no expectation of success.  Patent Owner also asserts without evidence that the Cioca and Stemberger sponges are not of type I fibrillary collagen, however the references are evidenced as such being from the same bovine hide and in fibrillary form.  Further, the teachings of Cioca and Stemberger are to inclusion of essentially any drug and Ray Alvis teaches the same composition with bupivacaine requiring only lyophilization for sponge formation as was already art standard.  Further, while no longer relied upon for rejection, Ditizio (of record) also evidences analgesic sponge administration for pain relief.  An expectation of success flows from the prior art teachings of the same composition for analgesia as well as the art standard formulation to a sponge for drug delivery.
 Patent Owner argues (pp. 10-11) that in view of Ditizio and Friess, the artisan would not have expected success in obtaining a sponge in the absence of cross linking agents and additional polymers, however Cioca and Stemberger teach in the opposite, that such elements are not required for sponge formation.  Such agents as included in Friess and Ditizio were for other properties such as enhanced elasticity which is not required.  Moreover, Friess and Ditizio also teach omission of such elements because of biotoxicity.  Accordingly, these arguments are not persuasive.
Patent Owner argues (pp. 11-12) that the proposed modifications are based on hindsight reasoning however in contrast, the prior art provided the claimed compositions (Ray Alvis) as well as motivation to lyophilize them to provide drug sponges as surgical wound dressings and drug delivery (Cioca ‘831, ‘947 and Stemberger).   In addition, while the prior art also recognized analgesic sponges for pain relief which comprised other ingredients, the same prior art explicitly motivated to their exclusion due to biotoxicity.  Thus, in contrast, such teachings actually motivate the artisan to the consisting of composition as in Ray Alvis.
 To the extent that Patent Owner argues (pp. 12-14) that there is a structural difference from the Cioca ‘831, ‘947 and Stemberger sponges, there is insufficient guidance to the structural details of the sponges to evidence structural difference such that the artisan would not have expected results via the art standard simple lyophilization procedure.  Patent Owner does not identify any structural detail supposedly lacking for success, and the ingredients and procedures were already routinely practiced.  While Patent Owner apparently refers to the recited amount of type I collagen at 3.6-8.0 or 5.6 mg/cm3  and bupivacaine at 2-6 or 4 mg/cm3, such amounts are disclosed in Ray Alvis.  As previously discussed, % and mg/ml solutions are recognized as mg/cm3.  Patent Owner does not argue that the amounts differ.    
In addition, the cumulative art teachings are specific to the same structure and components; type I fibrillary collagen/drug sponges made by the same method of mixing the materials to form an aqueous dispersion mixture, including homogeneous (poly)dispersion (Cioca ‘831 2:52-56) explicitly, followed by freeze drying/lyophilization.  Such mixtures would be understood by the artisan as substantially homogeneous, moreover such procedures are exactly those used within the ‘368 patent (Figure 2).  Patent Owner suggests without evidence that such procedures may not provide homogeneous drug distributions, however the recitation in the claim is qualified by the term, “substantially,” and Patent Owner has not shown evidence of a patentably distinguishing difference.    
Patent Owner argues (pp. 12-14) that the artisan would not have had an expectation of success with the omission of polymers and cross-linkers.  This argument however ignores the teachings teachings of Cioca and Stemberger to sponges made without such components as well as the direct suggestions within Friess and Ditizio to omit such ingredients.  This is akin to the same teachings within the ‘368 patent, omission of polymer cross-linking agents, which were already recognized in the art to be both unnecessary and cytotoxic.  
Patent Owner argues (pp. 14-15) that the claimed sponges provide an unexpected benefit.  In particular, Patent Owner argues that the sponges provide an unexpected benefit of an opioid sparing effect (Table 3, Klein 2000).  This argument and evidence have been considered but are not found to be persuasive.  The instant claims are directed to a composition, and the limitations regarding the post-surgical analgesia sparing effect modifies only the amount of bupivacaine that is present, which Ray Alvis already teaches.  The claim does not require administration or implantation, and Table 3 is not disclosed as being associated with any particular sponge structure.  Moreover, bupivacaine within the recited range (50 ml bupivacaine with 0.25%) (Ng) and (20 ml bupivacaine 0.5%) (Goldstein) were prior recognized to provide a morphine (post-surgical analgesia-) sparing effect.
	As in MPEP 2145, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. 
	Further, as in MPEP 2144.08, the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05 (and cases cited therein). If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). 
Accordingly, the instant arguments and evidence are insufficient to show unexpected results for the claimed sponge(s).
Conclusion
Claims 24-48 and 34-41 are rejected.
Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.



/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991